Per curiam.
This is a domestic relations case. On a previous occasion, appellant attempted to obtain review of the trial court’s denial of his “Motion to Dismiss Rule Nisi for Lack of Jurisdiction.” However, this court denied appellant’s application for discretionary appeal by order of July 15, 1980. The case proceeded to trial. A verdict was returned awarding alimony to the wife and judgment was entered on the verdict. Appellant filed a motion for new trial, which was denied on March 20,1981. Although a notice of appeal was filed on March 27, no application for discretionary appeal was filed in this court. As this is a domestic relations case, such an application was mandatory. See Code Ann. § 6-701.1; Martinez v. Martinez, 245 Ga. 211 (264 SE2d 231) (1980). The filing of the previous application did not relieve appellant from following the statutory appeal procedures at this time. The appeal must therefore be dismissed.

Appeal dismissed.


All the Justices concur.